We concur for the most part in the results reached by the advisory master, and for the reasons stated by him.
But we conclude that the amount of the second counsel fee allowed, $500, is excessive and that it should be reduced to $150. We think also that the allowance of $30 per week alimony was, under the circumstances, excessive, and that it should be reduced to $20 per week. With the above modifications the decrees brought up will be affirmed. No costs will be allowed.
For modification — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 13. *Page 502